Citation Nr: 0801049	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  02-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date earlier than March 12, 1996 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	David N. Greer, attorney



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to May 
1971. 

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in April 2004.  The Board 
subsequently remanded the case to the RO for further 
development in September 2004.  

The Board issued a decision in August 2005 that denied the 
veteran's claim.  The veteran thereupon appealed to the U.S. 
Court of Appeals for Veterans Claims (Court), which issued an 
order in February 2007 vacating the Board's decision and 
remanding the case to the Board.  

The Board remanded the case to the RO in May 2007 for actions 
in compliance with the Court's order.  The case has now been 
returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  There is no indication of a formal or informal claim of 
service connection for PTSD or any other psychiatric disorder 
prior to March 12, 1996.  

3.  The veteran did not have previously-denied claim of 
service connection for any psychiatric disability.  



CONCLUSION OF LAW

An effective date earlier than March 12, 1996 for the grant 
of service connection for PTSD is not assignable.   
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.114(a), 3.400(b) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A.  § 5103A; 38 C.F.R. § 3.159(c).  

In connection with the claim on appeal, the veteran and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist.  As will be explained, the 
claim lacks legal merit.  

As the law, and not the facts, is dispositive of the claim, 
the duties to notify and assist imposed by VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  


II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier that the date of receipt of application therefore."  
38 U.S.C.A. § 5110.  

The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award for compensation 
based on an original claim "will be the date of receipt of 
the original claim or the date the entitlement arose, 
whichever is later."   38 C.F.R. § 3.400 (emphasis added).  

In an original claim for service connection, the date that 
supporting evidence is received is irrelevant when 
considering the effective date of the award.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).  

The August 2001 RO rating decision on appeal granted service 
connection for PTSD and assigned an effective date of March 
12, 1996, the date determined to have been when the veteran's 
claim was received.  

The veteran asserts that he should be afforded an earlier 
date for the grant service connection because he contends 
that communications to VA prior to March 12, 1996 were 
informal claims of service connection.  

Any communication or action indicating an intention to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly appointed representative, a 
Member of Congress, or some person acting as next friend of 
the claimant who is not sui juris, may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. 
App. 9 (1999).  

VA is required to identify and act on an informal claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit sought and expressing some intent to 
seek it.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
Brannon v. West, 12 Vet. App. 32 (1998).  

The Court remanded the case for consideration of whether a VA 
Form 10-7131 (Exchange of Beneficiary Information and Request 
for Administrative and Adjudicative Action) dated in October 
1985 should be considered an informal claim of service 
connection for PTSD, thus supporting the grant of service 
connection from that date.  

The file in fact contains two VA Forms VA Form 10-7131 dated 
in October 1985.  

The first VA Form 10-7131 is dated October 9, 1985.  The 
originating agency was the VA Medical Center (VAMC) in 
Albuquerque, New Mexico.  Part I (Purpose) reflects that the 
veteran was currently a VA hospital patient and that the 
purpose of the document was for information/adjustment action 
to verify military service (Block 5-B), service connection 
(Block 5-C), and monetary benefits information (Block 5-E).  
Significantly, Block H (adjudicative action), used for 
preliminary data regarding determination of service 
connection, was not checked.  The form was initialed by 
someone other than the veteran.  

The second VA Form 10-7131 (Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action) is dated October 11, 1985.  The originating agency 
was the VAMC in Topeka, Kansas.  Part I (Purpose) reflects 
that the VAMC submitted the document to verify the veteran's 
military service (Block 5-B).  Once again Block H was not 
checked, and once again the form was initialed by someone 
other than the veteran.  

The Board finds at this point that neither of the two VA 
Forms 10-7131 is an effective informal claim for service 
connection because neither one was submitted by the veteran 
or by a representative of the veteran.  

Further, both documents on their faces are inquiries by the 
respective VAMCs regarding eligibility for patient treatment 
- the Albuquerque VAMC asking for eligibility, service 
connection status, and monetary benefits being received prior 
to transferring the veteran to Topeka, and the Topeka VAMC in 
turn asking for verification of veteran's eligibility prior 
to providing inpatient treatment.  VA Form 10-7131 is used 
within VA to exchange information; it is not used to submit a 
claim for benefits on behalf of a patient. 

The file also contains a letter from VA social worker, BF, 
dated in May 2001, asserting that BF began counseling the 
veteran in October 1985 and that BF had referred the veteran 
to the Topeka VAMC for the purpose of evaluation for PTSD.  
BF believed that the veteran was in fact diagnosed with PTSD 
at that time but was not admitted for treatment due to lack 
of beds available at the time.  Accordingly, the letter from 
BF supports an impression that the October 1985 action was an 
attempt to obtain treatment for the veteran, but does not 
show intent at the time to claim service connection on the 
veteran's behalf.   

VA treatment notes from Albuquerque VAMC (October 8-10, 1985) 
and Topeka VAMC (October 10-November 7, 1985) record that the 
veteran sought treatment to gain control of his life and 
combat the effects of drugs and alcohol.  There is nothing in 
the treatment notes showing that the veteran intended to 
claim service connection.  The discharge diagnosis was that 
of continuous chronic mixed substance abuse and PTSD.  

When the veteran submitted his formal claim for service 
connection in March 1996 he indicated by checkmark that his 
only prior VA claim was a claim for Veterans Educational 
Assistance; he specifically did not check having previously 
submitted a claim for disability compensation or pension.  
The Board finds that the veteran's formal claim clearly shows 
the veteran had not previously knowingly filed a claim for 
compensation.  

The veteran testified before a Hearing Officer in February 
1997 and September 2002 that he believed he had submitted a 
claim for service connection while hospitalized at the Topeka 
VAMC, possibly in July 1987.  He stated that he had signed a 
number of forms and could not clearly remember what those 
forms were.  He believed that his intake for VA medical 
treatment at Albuquerque VAMC and Topeka VAMC in October 1985 
constituted a claim for compensation.  

The veteran subsequently testified at the hearing in April 
2004 that he had filed a claim for service connection and 
monetary benefits at the Albuquerque VAMC in 1985.  His 
recollection was that a nurse at the Albuquerque VAMC had 
executed a claim on his behalf; however, he did not sign such 
a document himself.  He recalled discussing a claim for 
service connection with someone while hospitalized at the 
Topeka VAMC, but did not know if the person was a VA employee 
or a representative of a Veterans Service Organization (VSO).  

The Board finds at this point that nothing in the veteran's 
treatment records from October 1985, to include the two VA 
Forms 10-7131, constitutes an informal claim for service 
connection.  As noted, there is no documentation whatsoever 
that the veteran was seeking anything other than treatment 
for his current medical problems.  

The mere presence of medical evidence does not establish 
intent on the part of the veteran to seek service connection 
for a disability.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Further, the mere presence of a disability does not establish 
intent on the part of the veteran to seek service connection 
for that condition.  KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Simply stated, on this record, merely seeking treatment 
cannot constitute an informal claim of service connection.  
 
The Board has carefully considered the veteran's argument, as 
articulated in his correspondence to VA and in his testimony, 
that he intended to file a claim of service connection in 
October 1985.  The veteran is competent and credible in 
asserting his intentions at any given time.  However, the 
legal question is whether anything filed by the veteran or a 
representative filed in October 1985 can be fairly construed 
as a formal or informal claim; the Board has found nothing 
that meets these criteria.  

The veteran and his attorney have alternatively argued that 
an earlier effective date is appropriate because the veteran 
was diagnosed with PTSD prior to the effective date of 
service connection, and because the veteran exhibited 
symptoms consistent with PTSD immediately after his discharge 
from service as shown in private medical records (December 
1974) and VA treatment records (January 1975).  

An examination or hospitalization report may be accepted as 
an informal claim.  38 C.F.R. § 3.157(b).  However, such a 
document may only be accepted as an informal claim if a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or 
hospitalization.  38 C.F.R. § 3.157(b)(1).  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  

A careful review of the medical record substantiates that the 
veteran exhibited symptoms consistent with PTSD within 
several years after his discharge from service, and that he 
was diagnosed with PTSD as early as 1985.  However, he did 
not submit a claim within one year after such treatment.  
Accordingly, those treatment notes cannot constitute an 
informal claim.  

The veteran's attorney also has asserted that his former 
representative, then employed by a veterans service 
organization (VSO) but subsequently employed at VA, submitted 
a letter in August 1997 withdrawing all issues then under 
appeal, allegedly without the veteran's knowledge or consent.  
However, the RO continued to process the appeal, and the 
Board has disregarded the letter as though it had never been 
filed.  The August 1997 letter accordingly does not prejudice 
the Board's adjudication of the claim on appeal.

Finally, the Board notes that the veteran has argued that he 
could not file a claim for PTSD upon discharge from service 
in 1971 because the VA did not recognize the disorder as a 
ratable condition until April 11, 1980.  

A "liberalizing law" is one that creates a new basis for 
entitlement to benefits, and the VA General Counsel has held 
that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" in accordance with 38 C.F.R. § 3.114(a).  VAOPGCPREC 
26-97 (July 16, 1997).  

If a claim is reviewed within one year of the effective date 
of a liberalizing law, benefits may be authorized from the 
date of the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request.  
38 C.F.R. § 3.114(a).  

The intent of these provisions is to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits to which they were otherwise entitled by 
enactment of the liberalizing legislation.  McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997).  

However, the Federal Circuit found that the statutory 
authority to grant benefits one year prior to the date of 
administrative determination of entitlement can refer only to 
those cases in which the veteran had previously filed a claim 
which had been denied against the veteran.  McCay, 106 F.3d 
1580 (emphasis added).  

In short, retroactive benefits under 38 C.F.R. § 3.114 are 
for application only when the beneficiary had previously 
filed a claim that was denied.  As the veteran did not 
previously file a claim for a psychiatric disorder that was 
denied, retroactive entitlement to service connection under 
38 C.F.R. § 3.114(a) is not for application.  

To the degree that the veteran argues he detrimentally relied 
on VAMC employees to submit a claim on his behalf in October 
1985, being a victim of misinformation in regard to a claim 
cannot estop the Government from denying the benefit.  McCay, 
106 F.3d at 1582; see also Elsevier v. Derwinski, 1 Vet. App. 
150, 153-55 (1991) interpreting Irvin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990).  

Also, to the degree that the veteran argues VA should have 
notified him of the liberalizing regulation so that he could 
have submitted a timely claim, VA has no duty to advise 
claimants of a liberalizing change in the law unless there is 
a specific regulatory requirement to do so, or when VA knew 
or should have known of the claimant's eligibility under the 
new law.  Lyman v. Brown, 5 Vet. App. 194, 197 (1993).  
(Distinguish Blount v. West, 11 Vet. App. 34 (1998): where 
beneficiary was receiving regular benefits, and submitting 
periodic updates, VA should have known of the eligibility and 
notified the beneficiary.)  

There is no indication that VA knew of the veteran's 
eligibility for service connection when the liberalizing 
legislation was enacted in April 1980, so the Board finds no 
breach of duty on the part of VA in not advising the veteran 
of that legislation.  

In summary, based on the evidence, the Board finds that the 
veteran has not presented any basis under which an effective 
date earlier than March 12, 1996 for the grant of service 
connection for PTSD could be assigned under the law.  

Therefore, the claim for an earlier effective date of service 
connection must be denied.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



ORDER

An effective date earlier than March 12, 1996 for the grant 
of service connection for post-traumatic stress disorder 
(PTSD) is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


